Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 124 and 129 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 124, line 2 recites “said solid tumor”. The claim lacks sufficient antecedent basis for this limitation.
	Claim 129, lines 12-13 recites “said solid tumor”. The claim lacks sufficient antecedent basis for this limitation.
	Claim 129, lines 11-13 recites “wherein said introducing in (i) comprises delivering, using a device comprising one or more needles, a plurality of different agents to a plurality of different positions within said solid tumor.” It appears that Applicant’s invention uses multiple needles (not just one needle) to deliver a plurality of different agents to a plurality of different positions with the tumor. Thus clarification of claim 129 is requested, regarding whether one needle should be recited in claim 129.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 104, 106, 107, 108, 122, 123 and 125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8 of U.S. Patent No. 8,349,554 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the reference patent recites introducing at least two position markers (i.e., the two position markers that are detectable labels) to a plurality of positions in a tissue (which is understood by the term “position markers”) in vivo (which is understood by the term “in a subject”), evaluating the effect of the agents on the tissue [in the subject], wherein the agent is considered a pharmaceutical composition [under broadest reasonable interpretation of the term pharmaceutical], and comprises an indicator particle that is a detectable marker (e.g., radiolabel, radio-opaque label, fluorescent label, colorimetric label, dye, enzymatic label; see claim 8), and the one or more candidate agent is a preclinical or clinical drug [i.e., an agent that can be given to a patient for any medical-related purposes, for example, prior to, during, or after trial, for research purposes, for therapeutic purposes, etc., under the broadest reasonable interpretation of the term pre-clinical or clinical, particularly given that Applicant has not specified in the specification what pre-clinical or clinical means]. Thus, claim 8 of the reference patent encompasses the present claims 104, 106 and 107.
As to claim 108, Examiner notes that the claim does not recite specifically how the candidate agent is used as a positive or negative control. In any case, use of a positive or negative control is well known in the art to make a test result meaningful, and therefore its use would have been obvious to one skilled in the art. 
As to claim 119, delivering less than 1 microliter of agents per needle falls within a workable or optimum range and thus would have required ordinary skills in the art.

As to claim 123, Examiner notes that the claim does not specify as to what the efficacy relates. Therefore, the claim is interpreted to encompass the detection of the detectable label, which is understood to be part of the use of the detectable label.
As to claim 125, detection of the detectable label is equivalent to assessing activity of the label (agent).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 104-108, 119, 122-125 and 128 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030113264 (now Patent No. 6,923,951) (hereinafter “Contag”).
	Contag discloses claim 104 as follows. Contag discloses: 
A method of evaluating one or more candidate agents comprising:
introducing said one or more candidate agents [interpreted to mean one or more type of candidate agents] to a position in a tissue in vivo (see paras. 0110, 0150, 0153, 0186 disclosing introduction, for example, via injection, of a light-generating moiety conjugated to an antibody) wherein the one or more candidate agent [i.e., antibody] is a preclinical or clinical drug [i.e., an agent that can be given to a patient for any medical-related purposes, 
evaluating an effect of said one or more candidate agents on said tissue (see paras. 0110, 0150, 0153, 0186 disclosing imaging of the conjugate comprising light-generating moiety and antibody for distribution and/or localization of the conjugate; Examiner notes that determining the localization of the conjugate encompasses determining localization of the antibody, which is a type of evaluation of an effect of the antibody on the tissue, under a broadest reasonable interpretation).
However, while Contag discloses introducing the candidate agent in tissue in vivo, Contag does not disclose introducing the candidate agent to a plurality of positions in the tissue in vivo. However, repeating the same method on a second or different position in a tissue in vivo would have required ordinary skills since it does not involve different types of steps or technique, and it would have been predictable by the skilled artisan that repeating the same method on a second or different position in the tissue in vivo may be desirable or beneficial to, for example determine the spread of a tumor (see paras. 0011, 0020, 0107, 0243, 0245, 0247, disclosing determining the spread of a tumor).
As to claim 105, see paragraphs 0011, 0020, 0107, 0243, 0245, 0247.
As to claims 106-107, see paragraphs 0007, 0017, 0072, 0078 disclosing a fluorescent dye or particle.
As to claim 108, see paragraph 0017 disclosing administering to control animals. [The agent is thus considered to be a control (positive)].

As to claim 122, introduction of an amount that is undetectable outside the solid tumor appears to fall within a workable range, and discovery of such a parameter would have required ordinary skills in the art.
As to claim 123, Examiner notes that the claim does not specify as to what the efficacy relates. Therefore, the claim is interpreted to encompass the efficacy of distribution or localization of the conjugate, as disclosed by Contag (para. 0186).
As to claim 124, see paragraph 0186 of Contag disclosing distribution or localization of the conjugate (which is equivalent to permeation of the conjugate agent).
As to claim 125, see paragraph 0186 of Contag disclosing distribution or localization of the conjugate (which is equivalent to activity of the conjugate agent).
As to claim 128, see discussion above regarding claim 104, which is also applicable to claim 128. See also paragraph 0107 of Contag disclosing a small-molecule conjugated to a light-generating moiety, wherein such molecules may also be used to monitor tumor characteristics in cancer patients. Examiner notes that such small-molecule is thus equivalent to a chemotherapeutic agent under a broadest reasonable interpretation, especially given that Applicant has not defined chemotherapeutic or otherwise described chemotherapeutic such that it avoids this interpretation.


Claim 129 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030113264 (now Patent No. 6,923,951) (hereinafter “Contag”).
plurality of positions in the tissue in vivo. However, repeating the same method on a second or different position in a tissue in vivo would have required ordinary skills since it does not involve different types of steps or technique, and it would have been predictable by the skilled artisan that repeating the same method on a second or different position in the tissue in vivo may be desirable or beneficial to, for example determine the spread of a tumor (see paras. 0011, 0020, 0107, 0243, 0245, 0247, disclosing determining the spread of a tumor).



Claims 109, 111, and 116-118 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030113264 (now Patent No. 6,923,951) (hereinafter “Contag”), in view of US 20040169916 (hereinafter “Karaki”). 
Contag, discussed above, discloses injection of a light-generating moiety conjugated to an antibody. As to claim 109, see paragraph 0110 disclosing injection. However, Contag is silent as to use of a needle (recited in Applicant’s claim 109). 
However, it would have been predictable by one of ordinary skills in the art to utilize a needle since a needle is known in the art for injection of materials (see Karaki in paragraph 0006 disclosing use of a needle to inject fluorescent dye or the like), and thus use of a needle to perform the injection step (i.e., introducing step) in Contag would have been obvious to one of ordinary skills in the art.
As to claim 111, Examiner notes that claim 111 does not specify how the needle is configured for passive delivery of the agents, nor does claim 111 require the step of passive delivery. Thus, since the 
As to claim 116, the shape of the needle, such as column-shape, is a design choice that would have required ordinary skills in the art. With a column-shape needle, the agents would be delivered in a column-shaped region coaxial with respect to a delivery axis of each respective needle [i.e., where it diffuses/permeates from the delivery site.]
As to claims 117-118, it is understood that the Karaki needle has an opening at the distal end and  an opening at the proximal end (in order to delivery the agent). These openings on the needle are equivalent to ports.



Allowable Subject Matter
Claims 112, 113, 114, and 120 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant has amended independent claim 104 to recite “preclinical or clinical drug” which was previously indicated as containing allowable subject matter. However, upon reconsideration, claim 104 is not found to be allowable over the cited prior art for the reasons set forth above. As mentioned above, pre-clinical or clinical drug is interpreted to encompass an agent that can be given to a patient for any medical-related purposes, for example, prior to, during, or after trial, for research purposes, for therapeutic purposes, etc., under the broadest reasonable interpretation of the term pre-clinical or 
This Office action is made NON-final in order to give Applicant an opportunity to respond.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,818,213. Col. 22, lines 47-53, discloses a label conjugated to an antibody or protein that binds to a surface of a tumor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/Ann Montgomery/Primary Examiner, Art Unit 1641